           Case 1:16-cv-01102-CRC Document 47 Filed 05/29/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
 ALAN BURKS, et al.,                           )
                                               )
                        Plaintiffs,            )       CIVIL ACTION NO.: 16-cv-1102 (CRC)
                                               )
                v.                             )
                                               )
 ISLAMIC REPUBLIC OF IRAN, et al.,             )
                                               )
                        Defendants.            )
                                               )


                  PLAINTIFFS’ REPLY TO DEPARTMENT OF DEFENSE
                  OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL

       Plaintiffs have shown a substantial need for information the Government has withheld in the

heavily redacted reports linking the deadly EFP attacks on Plaintiffs 2nd Lieutenant Burks and

Captain Tiffner to Iran or to an Iranian proxy. The Government does not dispute Plaintiffs’

compelling need for that information, nor has it provided any basis to support a finding that

disclosure of that limited information would jeopardize national security. See May 29, 2020 Reply

Declaration of Ret. General Michael Oates (“Oates Reply Decl.”) at ¶¶ 6-11 (attached hereto as

Exhibit A).

       Instead, Secretary of Defense Dr. Mark T. Esper now invokes military and state secrets

privilege to prevent “serious damage to the national security of the United States” through the release

of the following five forms of information, none of which pertain to Plaintiffs’ key requests:

   1. Intelligence Sources—identifying information regarding human intelligence sources and

       “geospatial intelligence resources”; and

   2. Analysis of Terrorist Networks and Perpetrators of Attacks—“references to individuals

       assessed to be members of explosively formed penetrator (“EFP”) networks operating in the
           Case 1:16-cv-01102-CRC Document 47 Filed 05/29/20 Page 2 of 9



       Middle East and their roles in those networks”; and

   3. Intelligence Gaps—"specific unanswered questions regarding information” and “actions

       taken by U.S. combat forces to satisfy these gaps via intelligence collection methods”; and

   4. Enemy Tactics, Techniques, and Procedures (“TTPs”) and Countermeasures—" physical

       locations where EFPs may be stored, when and where the EFPs are transferred to

       individuals, how devices are detonated, how enemy forces determine when to detonate

       devices, how information is relayed between members of the cell, and related topics”; and

   5. EFP Efficacy and Damage Assessments of Vehicles— “assessments of the efficacy of

       specific devices used by enemy forces” and “photographs of damaged vehicles and other

       assessments of the effects of EFPs in specific attacks.”

Esper Decl., ECF No. 45-2 (emphasis added).

       Secretary Esper’s enumeration, and indeed his entire invocation of privilege, is directed

towards a straw man. For over fifteen months, Plaintiffs have made clear to the Government that

they do not seek any of the “sources and methods” materials, including the identification of

individual human intelligence sources, described by Secretary Esper, but rather merely seek

attribution of the three listed attacks to either Iran or a specific Iranian proxy group. Nowhere in

Secretary Esper’s declaration does he assert that disclosure of this limited attribution information

would jeopardize national security. Indeed, to do so would lack all credibility. See infra Section I.

       When counsel for Plaintiffs’ contacted the DTRA General Counsel’s office on January 15,

2019, Plaintiffs made clear that they did not seek any of the sources and methods materials that

Secretary Esper has identified. Perles Decl. of March 5, 2019 at ¶¶7-12, ECF No. 31-2. During that

discussion, the General Counsel’s office refused Plaintiffs’ various proposals to separate the

properly classified sources and methods information from the Government’s conclusions regarding

attack attributions Plaintiffs seek, including in camera review, and the production at Plaintiffs’

                                                  2
          Case 1:16-cv-01102-CRC Document 47 Filed 05/29/20 Page 3 of 9



expense of an unclassified summary by a third party with appropriate security clearance. Id. Counsel

for Plaintiffs repeated those proposals to Department of Justice attorneys during the many meet and

confer sessions following the filing of Plaintiffs’ motion. Perles Decl. of January 24, 2020 at ¶¶14-

19, ECF No. 43-1. Specifically, counsel for Plaintiffs proposed that:

   (1) “DTRA designate a witness [to] testify as to whether Iran was implicated in those attacks,

       without disclosing the details in the various redacted reports that DTRA claims would

       jeopardize national security”; or

   (2) That the former heads of JIEDDO and TEDAC, both of whom are willing, produce an

       unclassified report to the same effect; or

   (3) That this Court conduct an in camera review to determine whether the same information

       could be distilled from the reports without jeopardizing national security.

Id. (emphasis added). The Government refused all three proposals. Id. On December 20, 2019, four

months before Secretary Esper signed his Declaration, Plaintiffs stated in writing that they would

forgo their renewed motion to compel if, “in lieu of further disclosures of presently redacted

information, DOD [Department of Defense] will produce a witness . . . who would simply testify

that the government concluded that the EFP attacks of November 7, 2007 and November 14, 2007 .

. . were attributable to Iran or to groups known to be sponsored by Iran.” E-mail from Patrick L.

Rocco, counsel for Plaintiffs, to Vinita B. Andrapalliyal, Trial Attorney, United States Department

of Justice Civil Division (Dec. 20, 2019, 02:37 EST) (attached hereto as Exhibit B).

       DOD produced an un-redacted portion of a SIGACT report attributing the August 23, 2007

EFP attack on Plaintiff Captain Hochstetler’s convoy to the “Abd-Al-Sadahs Cell [which] works

with Iranian Insurgents” and “has ties to Iran and uses Iranian made explosively formed penetrators.”

Mot. at 11-12. This two-sentence conclusion, which contains none of the types of sources and

methods materials covered by Secretary Esper’s invocation of privilege, was sufficient to provide

                                                    3
           Case 1:16-cv-01102-CRC Document 47 Filed 05/29/20 Page 4 of 9



the critical evidence Plaintiffs need to prove Captain Hochstetler’s claims against Iran. Id. As a result

of this disclosure, well before Secretary Esper signed his declaration, Plaintiffs stated in their

renewed motion that they would not pursue additional disclosures regarding that attack and instead

focus their efforts on eliciting information of the same level of generality regarding the November

7, 2007 attack in which Captain Benjamin Tiffner was killed, and the November 14, 2007 attack

which killed 2nd Lieutenant Peter Burks. See Id.

   I.      The Government Has Failed Entirely to Sustain Its Burden to Show that Disclosing
           Information About the Nation, Group or Sect Responsible for the Fatal November
           7 and 14, 2007 Attacks on Plaintiffs Would Jeopardize National Security.

        The Government does not dispute that under Rule 45 it has the burden of presenting sufficient

facts to establish the privilege as to all of the information being withheld. Mot. at 18. (citing Duran

v. Andrew, No. 09-730 (HHK/AK), 2010 WL 1418344, at *2 (D.D.C. Apr. 5, 2010); Nat'l Sec.

Counselors v. C.I.A., 960 F. Supp. 2d 101, 132 (D.D.C. 2013)). Two case cited by the Government,

Ellsberg v. Mitchell, 709 F.2d 51, 58 (D.C. Cir.1983) and Al-Haramain Islamic Found., Inc. v. Bush,

507 F.3d 1190, 1203 (9th Cir. 2007), both require the Court to probe carefully and with a skeptical

eye the Government’s assertion of privilege. Ellsberg, 709 F.2d at 58 (“it is essential that the courts

continue critically to examine instances of [state secrets] invocation.”); Al-Haramain, 507 F.3d 1190

at 1203 (“We take very seriously our obligation to review the [government’s claims] with a very

careful, indeed skeptical, eye and not to accept at face value the government’s claim or justification

of privilege.”) Applying that standard, Secretary Esper has failed entirely to demonstrate that

disclosing the group or sect responsible for these attacks and Iran’s involvement in them poses a

“reasonable danger” of compromising national security as required by U.S. v Reynolds. See 345 U.S.

1, 7–10 (1953).

        As discussed above, Secretary Esper has only asserted state secret privilege concerning five

categories of sources and methods information that Plaintiffs have repeatedly informed the

                                                    4
            Case 1:16-cv-01102-CRC Document 47 Filed 05/29/20 Page 5 of 9



Government they are not seeking. Even if the Secretary wished to invoke privilege over the

knowledge that a hostile foreign power, Iran, or its proxies were responsible for specific EFP attacks

against U.S. forces in Iraq, there would be no reasonable basis to do so. The Government has already

produced a document attributing one of the three attacks at issue to Iran and its proxies. Secretary

Esper has not explained why this critical information regarding the Hochstetler attack was disclosed

to Plaintiffs without jeopardizing national security, while the very same type of information

regarding the Burks and Tiffner attacks cannot be disclosed without jeopardizing national security.

See Oates Reply Decl. at ¶¶ 12-13. Moreover, in a published opinion, this Court has already found

Iran liable for specific EFP terrorist attacks on other servicemen. Mot at 2 (citing Karcher v. Islamic

Republic of Iran, 396 F. Supp. 3d 12, 57 (D.D.C. 2019)). Finally, Iran’s role in the death of hundreds

of U.S. service members in Iraq is a matter of public knowledge thanks in large part to official

statements by the U.S. military.1

        Among other wholesale redactions, Secretary Esper has provided no basis for the

Government’s redaction of the entire section entitled “Sect Responsible” from the SIGACT report

pertaining to the November 14, 2007 attack that killed Lieutenant Burks, and the entire section

entitled “Conclusions” from the Post-Blast EOD report pertaining to the November 7, 2007 attack

that killed Captain Tiffner. See Oates Reply Decl. at ¶¶ 10-11; Oates Decl. of Jan. 21, 2020 at ¶¶31,

31, ECF No. 43-2. Under the law of this Circuit, DOD is obligated to carefully excise properly

classified information dangerous to national security from non-exempt portions of the subpoenaed

documents. See Krikorian v. Dep't of State, 984 F.2d 461, 466 (D.C. Cir. 1993); Ellsberg, 709 F.2d



1
  See e.g. Iran killed more US troops in Iraq than previously known, Pentagon says, Military Times, Apr. 4, 2019,
https://www.militarytimes.com/news/your-military/2019/04/04/iran-killed-more-us-troops-in-iraq-than-previously-
known-pentagon-says/; THE U.S. ARMY IN THE IRAQ WAR VOL 2., THE CHIEF OF STAFF OF THE ARMY’S OPERATION
IRAQI FREEDOM STUDY GROUP 2013-2018 at 65-68, 72-73, 639, https://publications.armywarcollege.edu/pubs/3668.pdf
(“In terms of geostrategic consequences, the war produced profound consequences. At the time of this project’s
completion in 2018, an emboldened and expansionist Iran appears to be the only victor.”) (describing in detail Iranian
support for Shi’a EFP networks in Iraq).
                                                          5
           Case 1:16-cv-01102-CRC Document 47 Filed 05/29/20 Page 6 of 9



at 57 (requiring the Government to “disentangl[e]” sensitive information from non-sensitive

information.”). DOD does not assert that its dozens of fully redacted pages consist entirely of source

names, information gathering techniques, vehicle schematics, and the like (i.e. those materials over

which Secretary Esper has asserted privilege). Nor does DOD assert that it would be impossible to

reduce those sections to only information that merely attributes responsibility to a particular group,

sect, or to Iran without jeopardizing national security. Oates Reply Decl. at ¶¶ 5-6. It is simply not

credible that the sections of those two reports labelled “Sect Responsible” and “Conclusions”

contained only information properly redacted under Krikorian. See 984 F.2d at 466. (“It has long

been a rule in this Circuit that non-exempt portions of a document must be disclosed unless they are

inextricably intertwined with exempt portions.”). Indeed, Secretary Esper does not even make that

claim. That is presumably because the mere titles of those redacted sections all but compel the

conclusion that they contain information regarding the Government’s conclusion regarding the sect

or group responsible for the deadly EFP attacks in question. Indeed, Plaintiffs’ expert Ret. General

Oates, who headed the U.S. military organization responsible for the defeat of EFP’s, agrees that the

redacted materials most likely include attribution of the November 7 and 14, 2007 attacks to Iran or

its proxies. Oates Reply Decl. at ¶¶ 8-9. The Government does not dispute that this information is

vital to Plaintiff’s case. Nor does Secretary Esper provide any basis for withholding that specific

information. Id. at ¶¶ 10-11.

       Accordingly, this Court should order DOD either to produce appropriately redacted

documents revealing only the Government’s findings of the sect, group or nation responsible for the

deadly EFP attacks on Plaintiffs, or compel the Government to adopt one of the many compromise

solutions proposed by Plaintiffs, any of which would protect national security while giving Plaintiffs

the very limited information they need to prosecute their claims against Iran. Alternatively, if the

Court has any doubt that the Government has failed to carry its burden to demonstrate secrecy here,

                                                  6
            Case 1:16-cv-01102-CRC Document 47 Filed 05/29/20 Page 7 of 9



the Court should examine un-redacted versions of the relevant documents in camera. That approach

is endorsed by two of the cases the Government cites to in its opposition. See El-Masri v. United

States, 479 F. 3d 296, 305 (4th Cir. 2007) (in camera inspection may be warranted to determine if

government has sustained its burden of establishing the state secrets privilege especially where there

is a strong showing of necessity); Halkin v. Helms, 598 F.2d 1, *10 (D.C. Cir. 1978) (“It is settled

that in camera proceedings are an appropriate means to resolve disputed issues of privilege.”) Based

on Ret. General Oates assessment, Plaintiffs are confident that such an in camera review will further

demonstrate that the attribution information Plaintiffs seek may be disclosed without jeopardizing

national security.

   II.      DTRA’s Search for Responsive Records Was Inadequate.

         In the 11 months since the government released its first batch of heavily-redacted documents,

the declaration of Intelligence Specialist Alexander Edwards is the first instance in which the

Government has provided any of the Boolean search terms and strings which the DOD used to define

the scope of responsive documents. Those search terms are inadequate on their face. For example,

they do not include the term “Iran,” or the names of any known Iranian proxy groups. See Edwards

Decl. of April 24, 2020 at ¶17, ECF No,.45-1. As a result, in formulating the search strings,

Intelligence Specialist Edward inexplicably excluded any document that mentioned Iran but not the

IRGC, even if that document included references to EFPs, the date of one of the three specified

attacks on Plaintiffs, and the precise grid coordinates of any of those attacks. Id. Likewise, those

search strings also excluded any documents that listed commonly known Iranian proxy groups, such

as the Badr Corps, that did not also include the term IRGC. The search strings also excluded any

document that did not include the precise grid coordinates supplied by Plaintiffs in their subpoena,

even if that document included all other search criteria. Id. Additionally, the search strings did not

include the names of any of the victims of the EFP attacks on Plaintiffs. Id. Plaintiffs could have

                                                   7
              Case 1:16-cv-01102-CRC Document 47 Filed 05/29/20 Page 8 of 9



corrected any of these errors if they had been offered a chance to submit, or even review, search

strings.

           Plaintiffs point out these glaring deficiencies in the Government’s search to further

demonstrate the Government’s lack of diligence in responding to Plaintiffs’ subpoena. This Court,

however, need not reach a decision on the inadequacy of the Government’s search for responsive

documents if it orders the Government to disclose the information regarding the group, sect and/or

nation responsible for the EFP attacks on Plaintiffs Burks and Tiffner as outlined in Section I above.

Disclosure of that very limited information will suffice to provide Plaintiffs with the critical

information they need to prosecute their case against Iran without jeopardizing national security and

without requiring the Government to devote further resources to respond to Plaintiffs’ subpoena.

                                              CONCLUSION

           Neither reflexive secretiveness, generalized antipathy to civil litigation, nor unwillingness to

expend resources on the precise redactions required authorize DOD to disregard an otherwise valid

subpoena. Because the Government has not even attempted to justify its withholding of the specific

attribution information sought by Plaintiffs, Plaintiffs’ Motion to Compel should be granted and the

Court should order the Government to produce selectively redacted documents disclosing the

requested information or to provide testimony or an unclassified summary regarding the same in lieu

of production.


                                                   Respectfully Submitted,

 Dated: May 29, 2020                               /s/ Steven R. Perles
                                                   Steven R. Perles (D.C. Bar No. 326975)
                                                   Edward B. MacAllister (D.C. Bar No. 494558)
                                                   Joshua K Perles (D.C. Bar No. 1031069)
                                                   PERLES LAW FIRM, PC
                                                   1050 Connecticut Ave., NW
                                                   Suite 500
                                                   Washington, DC 20036
                                                      8
Case 1:16-cv-01102-CRC Document 47 Filed 05/29/20 Page 9 of 9



                           Tel: (202) 955-9055

                           James P. Bonner
                           Patrick L. Rocco
                           FLEISCHMAN BONNER & ROCCO LLP
                           447 Springfield Avenue, 2nd Fl.
                           Summit, NJ 07901
                           Tel: (908) 516-2045

                           Attorneys for Plaintiff




                              9
